Citation Nr: 1023647	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist.

2.  Entitlement to service connection for arthritis of the 
left wrist.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left hip.

5.  Entitlement to service connection for arthritis of the 
low back.

6.  Propriety of severance of service connection for 
arthritis of the right knee, effective June 1, 2004.

7.  Propriety of severance of service connection for 
arthritis of the left knee, effective June 1, 2004.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for arthritis of the 
bilateral wrists, bilateral hips, and low back and which 
continued the 20 percent ratings for service-connected right 
and left knee disabilities that were initially assigned in a 
January 2003 rating decision.  

This matter is also on appeal from a February 2004 DRO rating 
decision that severed service-connected right and left knee 
disabilities, effective December 1, 2003; and a March 2004 
DRO rating decision, which changed the effective date of the 
severance of service connection for right and left knee 
disabilities to June 1, 2004.

In September 2007, the Board denied the claims for service 
connection and upheld the severance of service-connected 
right and left knee disabilities effective June 1, 2004.  The 
Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2008 Order, the Court vacated and remanded the part of the 
September 2007 Board decision that denied the claims for 
service connection for arthritis of the wrists, hips, and low 
back, and the part that upheld the severance of service 
connection for a bilateral knee disability.  

In August 2009 the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development to comply with the December 2008 Order.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this matter.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id. at 271.  Thus, 
while the Board regrets the additional delay in this case, 
the case must be returned to the AMC/RO to obtain VA 
treatment records and a supplemental VA medical opinion.

In August 2009 the Board remanded the claims, in part, to 
obtain VA or other treatment records identified by the 
Veteran from September 2003 to the present.  In October 2009 
the Veteran indicated that he continued to receive ongoing 
treatment from the VA Medical Center (VAMC) in Fayetteville.  
The claims folder contains VA treatment records only dated to 
September 2003.  Unfortunately, the AMC/RO failed to obtain 
and associate more recent VA medical records identified by 
the Veteran, and it is unclear whether those records were 
reviewed electronically by the November 2009 VA examiner.  
Therefore, the claims must be remanded to the AMC/RO to 
obtain those records identified by the Veteran.

The Board also notes that the November 2009 VA joints and 
spine examination report includes diagnostic imaging reports 
for each of the Veteran's claimed disabilities except his for 
his left knee.  The AMC/RO should determine whether a left 
knee magnetic resonance imaging (MRI) study was performed 
with the right knee MRI study in December 2008, and if so, 
associate the report with the claims folder.  

After treatment records identified by the Veteran are 
obtained and associated with the claims file, it should be 
returned to the same physician, if available, who co-signed 
the November 2009 VA joints and spine examination report, for 
a review of all the evidence , including the VA medical 
records not previously associated with the claims folder.  If 
he is unavailable, the claims file should be provided to a 
different physician.  The physician should review the entire 
claims folder, including new VA treatment records, and 
provide a supplemental medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed bilateral 
knee, bilateral wrist, bilateral hip, and 
low back disorders.  Of particular 
interest are VA treatment records dated 
from September 2003 to the present and any 
left knee imaging or radiology report from 
December 2008 or from the time of the 
November 2009 VA examination.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard to 
allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After those records have been obtained 
and associated with the claims file, it 
should be returned to the same VA 
physician who co-signed the November 2009 
VA examination report, if available, or to 
a different physician if the November 2009 
VA physician is unavailable.  The entire 
claims file and a copy of this remand must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Following review of the claims folder, the 
physician is requested to indicate whether 
any of his opinions has changed after 
reviewing additional evidence associated 
with the claims folder.  The Board notes 
that the August 2009 remand instructions 
asked the VA examiner to provide the 
following medical opinions:

State whether it is as least as 
likely as not (50 percent 
probability or greater) that the 
Veteran (1) has a right or left 
wrist disability that was caused 
or aggravated by military 
service, (2) has a right or left 
hip disability that was caused or 
aggravated by military service, 
(3) has a low back disability 
that was caused or aggravated by 
military service, and (4) has a 
right or left knee disability 
that was caused or aggravated by 
military service.  Sustainable 
reasons and bases are to be 
included with all opinions.

If and only if the examiner 
determines that the Veteran has a 
current right or left knee 
disability as a result of 
service, the examiner should also 
provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or 
greater) that any current right 
or left wrist, right or left hip, 
or low back disability was caused 
or aggravated by a service-
connected right or left knee 
disability.  Sustainable reasons 
and bases are to be included with 
any opinions.  

Following his or her review of the claims 
folder, the VA physician should provide a 
complete rationale for any modified 
opinions expressed, including an 
explanation of any alternative etiology.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


